United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1146
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
                                         * [UNPUBLISHED]
Rigoberto Salas-Castro,                  *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 13, 2007
                                 Filed: November 15, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Rigoberto Salas-Castro appeals the sentence imposed by the district court1 after
he pleaded guilty to an immigration charge, in violation of 8 U.S.C. § 1326(a) and
(b)(2), 6 U.S.C. § 202(3) and (4), and 6 U.S.C. § 557. Salas-Castro’s counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), and moves to withdraw. For
reversal, he argues that Salas-Castro’s sentence, which was imposed at the bottom of
the uncontested Guidelines range, is unreasonable.

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       We review Salas-Castro’s sentence for reasonableness, and given that it falls
within the advisory Guidelines range, it is presumptively reasonable. See Rita v.
United States, 127 S. Ct. 2456, 2462 (2007) (discussing presumption). We see no
basis in the record for concluding that Salas-Castro’s sentence is unreasonable, see
United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (factors); and further,
after reviewing the record independently under Penson v. Ohio, 488 U.S. 75 (1988),
we have found no nonfrivolous issues for appeal. Accordingly, we affirm, and we
grant counsel leave to withdraw.
                        ______________________________




                                         -2-